Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from the claim limitation “.. operating at a flow coefficient based on a blade tip speed of less than 0.4”, if the tip speed or the flow coefficient is being claimed”. Also “operating at” is an intended use clause.
Examiner suggests deleting “operating at” and “based on a blade tip speed”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Care, Ian C. D., US 20040022625 A1 and further in view of Gallagher; Edward J. et al., US 20160348691 A1.
Care teaches:
a fan casing (30) extending about the circumferential direction and defining a flow passageway;
a drive shaft (Paragraph 49) positioned within the fan casing and being rotatable about the axial direction;
a plurality of blades (62) operably coupled to the drive shaft and extending substantially along the radial direction toward the fan casing (figure 8b), and
a recess (76) defined by an inner wall of the fan casing, the recess (76) extending about the circumferential direction proximate a blade tip of each of the plurality of blades. (Figure 8b) (paragraph 58)
Care fails to teach: [wherein]
the plurality of blades defining a tip stagger angle of greater than 68 degrees.

Gallagher teaches:
[0045] FIG. 5 shows an isolated view of a pair of adjacent airfoils 64. As shown, the airfoil 64 is sectioned at a radial position between the root and the tip. A chord 80 is shown on the section of the airfoil 64. The chord 80, which is the length between the 
Description of Disclosure - DETX (28):
   [0048] In the examples, the curves 88, 90, 92, 94, 96 include at least one of a non-increasing positive slope and a negative slope in a range of 80% span to 100% span, which is less stagger near the tip. That is, the prior art curves include an increasing positive slope in the range of 80% span to 100% span. The stagger angle is generally linear from 0% span to 100% span. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the ducted fan taught by Care, with the stagger angle of Gallagher, because the stagger angle .alpha. varies with position along the span, and varies between a hot, running condition and a cold, static ("on the bench") condition.
	Care also fails to teach:
2.    The ducted fan of claim 1, wherein the recess defines an average recess depth measured along the radial direction, the average recess depth being greater than 0.5 percent of a tip radius of the plurality of blades.

4.    The ducted fan of claim 3, wherein the tip stagger angle of the plurality of blades is greater than about 74 degrees.
5.    The ducted fan of claim 4, wherein the average recess depth is greater than 1 percent of the tip radius of the plurality of blades.
6.    The ducted fan of claim 5, wherein the recess length is greater than a tip axial chord length plus 2 percent of the tip radius of the plurality of blades.
7.    The ducted fan of claim 6, wherein the tip stagger angle of the plurality of blades is greater than about 80 degrees.
8.    The ducted fan of claim 7, wherein the average recess depth is greater than 1.5 percent of the tip radius of the plurality of blades.
9.    The ducted fan of claim 8, wherein the recess length is greater than the tip axial chord length plus 3 percent of the tip radius of the plurality of blades.
10.    The ducted fan of claim 3, wherein the blade tip of each of the plurality of blades is substantially aligned with a reference surface that extends between the inner wall forward of the recess and the inner wall aft of the recess.

26.    The ducted fan of claim 6, wherein the blade tip of each of the plurality of blades is positioned at least partially within the recess.
	In regards to claims 2-9, Care is silent to the dimensions of the recess.
	In regards to claim 10 and 11, 26 Care is silent to a reference surface but as shown in figure 8B, Care teaches tip of blade (62) aligned within the recess (76). Please see figure 8B.
	In regards to claim 12, Care is silent to the recess being axisymmetric. 
	In regards to this limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the fan of Care to be axisymmetric, because it helps to balance the fan.
In regards to the dimensions and stagger angle, these values would of been optimized through routine experimentation and would not lend themselves to patentability in the instant application, without displaying unexpected results. (in Re Aller)
Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Care, Ian C. D., US 20040022625 A1 and further in view of Chung, Moon Kee et al., US 20050053493 A1

13.    A ducted fan defining an axial direction, a radial direction, and a circumferential direction, the ducted fan comprising:
a fan casing (30) extending about the circumferential direction and defining a flow passageway . (Figure 8b);
a drive shaft (paragraph 49) positioned within the fan casing and being rotatable about the axial direction;
a plurality of blades (62) operably coupled to the drive shaft and extending substantially along the radial direction toward the fan casing (Figure 8b),; and
a recess (76) defined by an inner wall of the fan casing, the recess extending about the circumferential direction proximate a blade tip of each of the plurality of blades. (Figure 8b) (paragraph 58)
Care fails to teach:
the plurality of blades of the ducted fan operating at a flow coefficient based on a blade tip speed of less than 0.4.
Chung teaches flow coefficient on conventional fans to be less than 0.4. See Figures 4 and 5.
In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Care 
Care also fails to teach:
14.    The ducted fan of claim 13, wherein the recess defines an average recess depth measured along the radial direction, the average recess depth being greater than 0.5 percent of a tip radius of the plurality of blades.
15.    The ducted fan of claim 14, wherein the recess defines a recess length measured along the axial direction, wherein the recess length is greater than a tip axial chord length plus 2 percent of the tip radius of the plurality of blades.
16.    The ducted fan of claim 15, wherein the flow coefficient of the ducted fan is less than 0.25.
17.    The ducted fan of claim 16, wherein the average recess depth is greater than 1.5 percent of the tip radius of the plurality of blades.
18.    The ducted fan of claim 13, wherein the blade tip of each of the plurality of blades is positioned at least partially within the recess.
19.    The ducted fan of claim 13, wherein the annular recess is axisymmetric.

In regards to claims 14-17, Care is silent to the dimensions of the recess.

	In regards to claim 19, Care is silent to the recess being axisymmetric. 
	In regards to this limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the fan of Care to be axisymmetric, because it helps to balance the fan.
In regards to the dimensions and flow coefficient (claims 14-17), these values would of been optimized through routine experimentation and would not lend themselves to patentability in the instant application, without displaying unexpected results. (in Re Aller)
Claims 20-21, and 23- 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Care, Ian C. D., US 20040022625 A1
Care teaches:
20.    A ducted fan defining an axial direction, a radial direction, and a circumferential direction, the ducted fan comprising:
a fan casing (30) extending about the circumferential direction and defining a flow passageway (figure 8b);
a drive shaft (paragraph 49) positioned within the fan casing and being rotatable about the axial direction;

a recess (76) defined by an inner wall of the fan casing proximate a blade tip of each of the plurality of blades. (figure 8b) (paragraph 58)
Care fails to teach:
wherein the recess defines an average recess depth measured along the radial direction, the average recess depth being greater than 1.0 percent of a tip radius of the plurality of blades
21.    The ducted fan of claim 20, wherein the recess defines a recess length measured along the axial direction, wherein the recess length is greater than a tip axial chord length plus 2 percent of a tip radius of the plurality of blades.
23.    The ducted fan of claim 20, wherein an average tip clearance is defined between the blade tip of each of the plurality of blades and the inner wall of the fan casing, the average tip clearance being greater than 1 percent of a radius circumscribed by the blade tip of each of the plurality of blades.
24.    The ducted fan of claim 20, wherein the annular recess is axisymmetric.
25.    The ducted fan of claim 20, wherein the blade tip of each of the plurality of blades is positioned at least partially within the recess.
In regards to claims 20, 21, and 22, 23 Care is silent to the dimensions of the recess.

	In regards to this limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the fan of Care to be axisymmetric, because it helps to balance the fan.
In regards to claim 25, Care teaches tip of blade (62) aligned within the recess (76). Please see figure 8B.
	In regards to the dimensions and flow coefficient (claims 14-17), these values would of been optimized through routine experimentation and would not lend themselves to patentability in the instant application, without displaying unexpected results. (in Re Aller)
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Care, Ian C. D., US 20040022625 A1  as applied to claim 20 above and further in view of Gallagher; Edward J. et al., US 20160348691 A1.
Care fails to teach:
22.    The ducted fan of claim 21, wherein the plurality of blades define a tip stagger angle of greater than 68 degrees.
Gallagher teaches:
[0045] FIG. 5 shows an isolated view of a pair of adjacent airfoils 64. As shown, the airfoil 64 is sectioned at a radial position between the root and the tip. A chord 80 is 
Description of Disclosure - DETX (28):
   [0048] In the examples, the curves 88, 90, 92, 94, 96 include at least one of a non-increasing positive slope and a negative slope in a range of 80% span to 100% span, which is less stagger near the tip. That is, the prior art curves include an increasing positive slope in the range of 80% span to 100% span. The stagger angle is generally linear from 0% span to 100% span. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the ducted fan taught by Care, with the stagger angle of Gallagher, because the stagger angle .alpha. varies with position along the span, and varies between a hot, running condition and a cold, static ("on the bench") condition.
	Examiner’s Note/ Comment:
	Potential Allowable Subject Matter: Examiner’s initial search failed to find:
[0050]…Other suitable shapes may include, for example, zig-zag shapes (e.g., as identified in FIG. 6 by reference numeral 202)… 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Northfield; Quinten J., US 20070212217 A1 teaches:
A compressor or fan casing is provided with a casing treatment to improve the surge margin of an unshrouded rotor stage. The casing treatment takes the form of an insert (20) let into the casing wall (10) to provide a plurality of re-circulation grooves (22) in the wall circumscribing the path of the rotor blade tips. The insert consists of a plurality of arcuate insert segments (20) made of a carbon fibre reinforced resin. In the preferred construction each arcuate segment (20) is formed with axially extending tangs (28,29) on either side that are received into the correspondingly shaped sides (38,40) of a receiving channel (16) in the casing wall (10). The casing (10) may be split on a diametric plane, thus exposing groove ends (38, 40), into which the tangs (28,29) carried by the inserts (20) can be slid before the casing (10) is finally assembled.  (Abstract) (See Figure 2). In examiner’s opinion when combined with the Care reference could be analogous to the wavy shape of Applicant’s figure 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL . LEBENTRITT
Examiner
Art Unit 2829



/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745